Citation Nr: 0836205	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-41 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of a 20 percent rating 
for chronic lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1990 to 
December 1992 and from March 1994 to March 1997 in the Army, 
and from March 1997 to September 1998 in the Coast Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the RO 
in St. Louis, Missouri, which increased the disability rating 
for his chronic lumbar strain to 20 percent.

The Board notes that the evidence reasonably raises 
neurological issues possibly meriting a separate disability 
rating.  The Board REFERS this matter to the RO for 
appropriate action.


FINDING OF FACT

The veteran's service-connected chronic lumbar sprain is 
manifested by forward flexion to 60 degrees, normal gait, 
radiculopathy, and additional limitation of motion on 
repetitive use of the joint on flexion due to pain to 0 to 30 
degrees; there is no objective evidence of ankylosis.


CONCLUSION OF LAW

The criteria for an increased evaluation of 40 percent, but 
no more, for chronic lumbar strain have been met.  See 38 
U.S.C. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code (DC) 5237 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007).  The United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2005 satisfied the second and third 
Quartuccio elements.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  In order to 
satisfy the first Quartuccio element for an increased-
compensation claim, section § 5103(a) requires that VA notify 
the claimant of the following:

1.  Medical or lay evidence that the claimant must 
provide, or ask VA to obtain, demonstrating a 
worsening or increase in severity of the disability 
and the effect that worsening has on employment and 
daily life;

2.  At least general notice of the DC criteria, 
including any specific test or measurement with any 
applicable cross-referenced DC under which the 
veteran may be rated, if the requirements for an 
increase in evaluation would not be satisfied by a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on 
employment and daily life;

3.  A disability evaluation is determined by applying 
relevant DCs, which range typically between 0 percent 
to as much as 100 percent, and is based on the nature 
of the symptoms for which disability compensation is 
sought, their severity and duration, and their impact 
upon employment and daily life; and

4.  Examples of the types of medical and lay evidence 
that are relevant to establishing entitlement to 
increased compensation (such as competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or 
exceptional circumstances relating to it).

Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).  For 
the following reasons, the Board finds that the elements of 
the Vazquez-Flores test have either been met or that any 
error is not prejudicial because it has not affected the 
essential fairness of these proceedings.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores, 
and, as such, does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty-to-notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The record must demonstrate that, despite the notice 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Regarding element one, in March 2005, prior to the initial 
adjudication of the present claim, the RO sent the veteran a 
letter informing the veteran of the types of medical and lay 
evidence describing how his disability had worsened, that he 
should provide to substantiate his claim.  In response to 
that letter, the veteran sent the RO a statement, informing 
the RO of additional VA treatment records.  This shows the 
veteran understood the types of evidence he could provide to 
substantiate his claim.  Thus, the March 2005 letter, as 
evidenced by the veteran's March 2005 response, sufficiently 
notified the veteran; the response demonstrates that there 
was no harm in the element one notice provided in this case.  
See Sanders, 487 F.3d at 889; Vazquez-Flores, 22 Vet. App. at 
43-44.

As to the second element, the veteran was not provided notice 
of applicable Diagnostic Code criteria, except in the 
November 2005 Statement of the Case (SOC).  The veteran, 
however, demonstrated particular acumen in discussing the DC 
criteria and applicable tests in his December 2005 letter 
disagreeing with the SOC.  The veteran's actual knowledge 
shows that the fairness of his adjudication has not been 
diminished by the lack of formal notice.  For this reason, 
there is no harm in the failure to provide notice pursuant to 
element two.  See Sanders, 487 F.3d at 889; Vazquez-Flores, 
22 Vet. App. at 43.

As to the third element, the veteran was not provided pre-
adjudicatory notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant DCs based on the extent and duration of the signs 
and symptoms of his disability and their impact on his 
employment and daily life.  See Vazquez-Flores, 22 Vet. App. 
at 43-44.  In any event, in a May 2005 statement, the veteran 
noted the disability's affect on his employment.  Also, his 
December 2005 letter again shows his actual knowledge of the 
subject matter underlying his claim.  He specifically 
discusses the ratings criteria regarding both his past and 
present ratings.  The veteran's knowledge demonstrates that 
there is no harm in the failure to provide notice pursuant to 
element three.  See Sanders, 487 F.3d at 889; Vazquez-Flores, 
22 Vet. App. at 43.

Finally, as to element four, the March 2005 letter from the 
RO providing the veteran notice of the types medical and lay 
evidence that he should provide to substantiate his claim.  
In response to that letter, the veteran sent the RO a 
statement, informing the RO of additional VA treatment 
records.  This shows the veteran understood the types of 
evidence he could provide to substantiate his claim.  Thus, 
the March 2005 letter, which led to the veteran's March 2005 
response, demonstrates that any error in the element four 
notice was non-prejudicial.  See Sanders, 487 F.3d at 889; 
Vazquez-Flores, 22 Vet. App. at 43.

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores and therefore, Quartuccio, are 
met and that the VA has discharged its duty to notify.  See 
Quartuccio, 16 Vet. App. at 187.  

Also, in Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must request 
that the claimant provide any evidence in his possession that 
pertains to the claim, in addition to the requirements of 
Quartuccio.  This requirement was rescinded by the Secretary 
during the course of this appeal and thus, any error related 
to this element is harmless.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).

The Board also concludes VA has satisfied its duty to assist.  
38 U.S.C. § 5103(a).  The veteran's service medical records 
and VA medical records are in the file.  Additional VA 
treatment records, requested by the veteran to substantiate 
his claim, are included in the file.  The veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
April 2005.  The veteran has not reported receiving any 
recent treatment for this condition, other than at VA records 
of which are in the file, and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95, 
summary available at 60 Fed. Reg. 43186-01 (1995).  The April 
2005 VA examination report is thorough, is supported by VA 
outpatient treatment records, and is an adequate basis upon 
which to decide this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



II.  Increased Rating

The veteran contends that he is entitled to a rating in 
excess of 20 percent for his chronic lumbar strain.  For the 
reasons that follow, the Board concludes that an increased 
rating is warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.1 (2007).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be 
avoided.  38 C.F.R. § 4.14 (2007).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods, a process called 
"staging."  See id.  

The veteran reports that he suffers daily back pain and 
discomfort as a result of his disability, causing him to keep 
a guarded posture.  He reports shooting pains down his right 
leg with numbness and tingling.  The veteran has been 
diagnosed with the congenital condition, spina bifida 
occulta.  The veteran is currently rated as 20 percent 
disabled due to his disability.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for DCs 5235 
to 5243, unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome (IVDS) Based on 
Incapacitating Episodes).  See 38 C.F.R. § 4.71a.  There is 
no evidence of IVDS in this case.  Ratings under the General 
Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id. Introductory 
Note.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a.  A 40 percent disability rating is assigned 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Id.  A 50 percent disability rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.  
A 100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  Id.

Note 2 provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
DC 5237 Note (2).  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See also 38 C.F.R. § 
4.71a, Plate V.

The veteran underwent range of motion (ROM) testing at a 
April 2005 VA examination.  The veteran's forward flexion was 
to 60 degrees with pain beginning at 50 and ending at 60 
degrees.  On repetition, the veteran had additional loss of 
ROM on repetition to 30 degrees due to pain.  The veteran's 
extension was to 20 degrees with pain beginning at 0 and 
ending at 10 degrees.  There was no additional loss of ROM on 
repetition.  The veteran's left and right lateral flexion and 
rotation were to 20 degrees, with no additional loss of ROM 
on repetition.  There is no abnormal gait, ankylosis of the 
spine, kyphosis, scoliosis, list, or reverse lordosis.  While 
a March 2005 VA treatment report notes mild spine curvature 
at the thoracolumbar juncture, it states that this could be 
either the result of the veteran's positioning or of mild 
scoliosis.  The VA examination notes no scoliosis, and the 
Board is satisfied that the VA examination correctly 
identified all back issues.  The examination revealed normal 
reflexes in both the left and right knee, normal ankle jerk, 
and some radiculopathy.  The veteran's sensory examination 
revealed right lower extremity impairment.

The Board must consider any additional functional loss the 
veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. sections 4.40 and 4.45 in conjunction 
with the otherwise applicable DC when an evaluation of a 
disability is based upon limitation of motion.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Such factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy from disuse.  38 C.F.R. § 4.45.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

As discussed above, the veteran exhibited some additional 
loss of function on repetition of the forward flexion due to 
pain, but not on any other active motion.  The veteran's 
motion is limited on repetition of the forward flexion to a 
range of 0 to 30 degrees.  In conjunction with this, the 
Board has considered the veteran's entire file, including his 
descriptions of the pain, his extensive use of the TENS unit, 
his decreased mobility and strength, problems lifting and 
carrying, weakness, fatigue, lack of stamina, and the mental 
fatigue it causes him.  See 38 C.F.R. §§ 4.40; 4.45.  The 
Board finds that the veteran has less movement than normal, 
combined with pain on movement and functional loss due to 
pain.  See 38 C.F.R. §§ 4.40; 4.45; 4.71a, DC 5237; Johnston, 
10 Vet. App. at 85; DeLuca, 8 Vet. App. at 206.  Based on 
sections 4.40 and 4.45, and the guidance from the DeLuca line 
of cases, the evidence supports increasing the current 
disability rating to 40 percent.  See id.  The veteran does 
not have ankylosis, and thus a rating in excess of 40 percent 
is not warranted.  See 38 C.F.R. § 4.71a, DC 5237.

The Board notes that the General Ratings Formula provides 
that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be separately evaluated under an appropriate 
Diagnostic Code.  See 38 C.F.R. § 4.71a, DC 5237 Note (1).  
The veteran exhibits shooting pains, numbness, reduced 
sensation, and strength on the motor examination at only 4 of 
5, meaning he had the ability for active movement against 
some resistance.  The veteran has normal reflexes, muscle 
tone, and gait.  As indicated in the introduction, the RO 
never specifically considered whether the veteran suffers 
neurological injuries as a secondary result of the service 
connected chronic lumbar strain or as a result of a separate 
in-service injury.  The neurological issues will not be 
considered here because they constitute a new claim.  See 
Ephraim v. Brown, 82 F.3d. 399, 402 (Fed. Cir. 1996) (holding 
"a claim based on the diagnosis of a new mental disorder . . 
. states a new claim, for the purpose of the jurisdictional 
requirement, when the new disorder had not been diagnosed and 
considered at the time of the prior notice of 
disagreement"); Bingham v. Principi, 18 Vet. App. 470 (2004) 
aff'd sub nom. Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 
2005); Ashford v. Brown, 10 Vet. App. 120 (1997).  As stated 
in the Introduction, the Board REFERS the neurological issues 
for initial RO consideration.

The Board has considered the possibility of staged ratings.  
See Hart, 21 Vet. App. at 510.  The facts of this case, 
however, do not reflect distinct time periods where the 
service-connected chronic lumbar strain exhibits symptoms 
that would warrant different ratings and thus the Board finds 
that staged ratings are not appropriate at this time.  See 
id.  

As noted, the veteran has spina bifida occulta.  The 
manifestations of non-service-connected disabilities are not 
to be used in evaluating a service connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
not possible to separate the effects of the service-connected 
condition from a non-service-connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved 
in the veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).  In this 
case, however, the Board has relied on all of the veteran's 
manifestations of lower back disability, including spina 
bifida occulta, and, considering all these manifestations, 
the Board finds that a disability rating of 40 percent is 
appropriate.  As such, there is no harm in proceeding without 
remanding the claim in order to determine which symptoms are 
related to his service-connected spine condition as opposed 
to other conditions which are not service connected.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Finally, the Board finds no reason to refer this claim to the 
Compensation and Pension Service for consideration of an 
extraschedular evaluation.  See 38 C.F.R. § 3.321 (2007); 
VAOPGCPREC 6-96, summary available at 61 Fed. Reg. 66748-02, 
66749 (1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  In determining 
whether referral for extraschedular consideration is 
appropriate, the Board first must compare between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  Then, the Board must determine 
whether the claimant's disability picture is exceptional, 
exhibiting other related factors such as "marked 
interference with employment" and "frequent periods of 
hospitalization," so as to warrant referral for extra-
schedular consideration for a higher rating."  38 C.F.R. § 
3.321(b)(1); Barringer v. Peake, No. 06-3088, 2008 WL 4210789 
(Vet. App. Sept. 16, 2008); see Thun, 22 Vet. App. at 116, 
118.  

March 2005 VA treatment reports show the veteran did lose a 
job due to limits his back pain placed on him but that he was 
employed full time as of his next appointment, in September 
2005.  The veteran related, in a May 2005 statement, that his 
condition interferes with his employment.  The VA examination 
states that the veteran's pain causes increased absenteeism 
from work.  The veteran does not complain of increased 
absenteeism from work or loss of employment in his December 
2005 letter.  Also, it appears that the veteran may be 
experiencing neurological problems of the back; the Board is 
referring this matter to the RO for schedular consideration 
and thus, it does not warrant referral for an extraschedular 
rating at this time.  There is no mention of hospitalization.  
In any event, the underlying issue is whether the relevant DC 
will sufficiently allow a comprehensive rating of the 
veteran's disability.  In this case, the answer is yes.  DC 
5237 adequately provides criteria that encompass the 
veteran's 40 percent disability rating.  To the extent the 
veteran's disability is not encompassed by the relevant DC, 
namely, his neurological issues, the Board is referring them 
for RO consideration.  Given this, the Board finds nothing at 
this point which would warrant referral to the Compensation 
and Pension Service for extraschedular consideration.  See 
38 C.F.R. § 3.321.


ORDER

Entitlement to an increased evaluation of 40 percent, but no 
more, for chronic lumbar strain is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


